Citation Nr: 0927063	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-24 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1968 to November 
1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to the benefits sought.  

In May 2009 the Veteran testified at a videoconference Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.



FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years after service, and it is not shown to be 
causally or etiologically related to service.

2.  Any current tinnitus is not related to the Veteran's 
active service.  

3.  PTSD is reasonably attributable to the Veteran's active 
service.






CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 and Supp 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
and Supp 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

3.  The criteria for service connection for PTSD disorder 
have been reasonably met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.303, 
3.304(f) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated in June 2005, 
August 2005, January 2006, May 2006 and June 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
The Veteran had the opportunity to present testimony on his 
own behalf at a videoconference hearing in May 2009. A 
transcript of the hearing proceedings is of record and has 
been reviewed.  In addition, the Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal and have not argued that any errors 
or deficiencies in the accomplishment of the duty to notify 
or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that 
the RO has satisfied the duty to notify and the duty to 
assist and will proceed to a discussion of the merits of the 
veteran's appeal.

Hearing Loss & Tinnitus

The Veteran is claiming entitlement to service connection for 
both bilateral hearing loss and tinnitus which he claims are 
due to exposure to noise while in active service.  

Service connection will be granted for a disability resulting 
from an injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as organic diseases of the 
nervous system, like sensorineural hearing loss, are presumed 
to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  
In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and therefore a presumptive disability.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be: 1) medical evidence of a current disability; 2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 10 Vet. App. 427 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 
(Fed. Cir. 2005).  If the Veteran fails to demonstrate any 
one element, denial of service connection will result.

The Veteran first applied for service connection for these 
conditions in June 2005.  In an April 2006 rating decision, 
after a review of service treatment records and VA treatment 
records, the RO denied the Veteran's claims.  The Veteran 
filed a Notice of Disagreement in May 2006 and submitted his 
Substantive Appeal (VA Form 9) in August 2006.  In May 2009, 
in connection with this appeal the Veteran was afforded a 
hearing before the undersigned Acting Veterans Law Judge.

The Veteran's service treatment records, including reports 
from the Veteran's entrance and separation examinations, 
contain no complaints, findings, history, treatment or 
diagnosis of either hearing loss or tinnitus.

Post-service VA treatment records associated with the claims 
file show that the Veteran first reported a hearing 
impairment in 2006, more than 30 years after service.  A 
comprehensive VA examination report from that time indicated 
that the Veteran claimed that he was assigned to a 5-inch gun 
mount on a Coast Guard cutter.  The Veteran stated that ear 
protection was not provided and that he was involved in both 
training exercises and combat situations.  He further stated 
that subsequent to his separation from service he worked as a 
carpenter and that he has utilized ear protection whenever 
able to do so when exposed to power equipment.  The examiner 
noted that the Veteran provided a 20-year history of 
bilateral progressive hearing loss and a 10-year history of 
bilateral recurrent tinnitus. which he indicated had been 
somewhat progressive.  When questioned regarding his hearing 
loss and tinnitus at separation from service the Veteran 
indicated that he was unaware of either hearing loss of 
tinnitus when he was separated from the Coast Guard in 1972.  
Current examination indicated bilateral mild to severe 
sensorineural hearing loss.  The examiner opined that it was 
less likely than not that hearing loss or tinnitus would be 
the result of noise exposure from military service since 
there was no hearing loss at the time of separation from 
service.

The Board notes that following separation from active 
service, there is no documented treatment referable to 
hearing loss or tinnitus until 2006, more than 30 years after 
service discharge.  In this regard, the Board notes that the 
amount of time elapsed since military service and the first 
medical evidence of a diagnosis of hearing loss and tinnitus 
is, in itself, significant and it weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).

The Board acknowledges that the Veteran and other 
acquaintances are competent to testify as to symptoms which 
are non medical in nature or what comes to them through their 
senses.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit commented that a Veteran is 
competent to provide a diagnosis of simple condition such as 
a broken leg, but is not competent to provide evidence as to 
more complex medical questions.  The Veteran and his 
acquaintances are not shown to have medical training and 
expertise, so they cannot provide competent opinions on a 
matter as complex as the etiology of hearing loss and 
tinnitus.  Even according them some probative value, their 
statements are outweighed by the opinion of the medical 
professional who had access to the claims file and by the 
complete lack of contemporaneous evidence of hearing loss and 
tinnitus.  See also Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006)).

PTSD

The Veteran has also claimed entitlement to service 
connection for PTSD, which he claims is due to various in-
service stressors.  Entitlement to service connection for 
PTSD requires: (1) medical evidence diagnosing PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128 (1997).

As mentioned above, the Veteran has claimed several stressors 
from his time on the U.S.C.G.C. Taney (WHEC-37).  In a July 
2005 statement he attributed his PTSD to the thought of going 
to war, seeing people injured, knowing that his ship 
accidentally killed civilians, and seeing people with 
diseases such as leprosy and seeing a friend of his injured.  
In a March 2006 statement the Veteran elaborated on these 
stressors.  

Information submitted by the Veteran's representative 
supports some of the Veteran's claims, and reflects that his 
ship fired over 3,400 rounds in gunfire support missions and 
provided medical assistance to over 5,000 civilians.  

The Board notes that the Veteran has a principal diagnosis 
from VA of PTSD.  The Board finds the Veteran's history of 
his experiences mostly credible and sees no reason to 
disagree with the assessment of the VA mental health 
professionals.  Accordingly, the claim with regard to this 
issue is allowed.

ORDER

Service connection for PTSD is granted. To this extent, the 
appeal is allowed.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


